—Judgment, Supreme Court, New York County (Ronald Zweibel, J.), rendered February 14, 1996, after a jury trial, convicting defendant, after a jury trial, of one count of criminal possession of a controlled substance in the third degree and two counts of criminal sale of a controlled substance in the third degree and, sentencing him, as a second felony offender, to concurrent terms of 5 to 10 years, unanimously affirmed.
The court properly admitted $59 in currency other than prerecorded buy money recovered from defendant. We have consistently held such evidence admissible on the issue of a *549defendant’s intent to sell drugs recovered at the time of arrest (see, e.g., People v Brooks, 234 AD2d 149, 150, lv denied 89 NY2d 1009; People v Jackson, 203 AD2d 213, 214, lv denied 83 NY2d 968). Such evidence is probative of intent to sell and carries no suggestion of large-scale drug activity. We likewise find that the prosecutor’s summation comments concerning the non-buy money were properly based on the evidence and the reasonable inferences to be drawn therefrom. Concur — Ellerin, J. P., Wallach, Tom and Andrias, JJ.